To set aside a judgment of non-suit, which was ordered in an action for slander commenced by capias, because plaintiff bad failed to comply with an order directing tbe defendant to file a statement of tbe particulars of the álleged slander.
Granted, without costs, April 29, 1884.
Held that the facts were given in the affidavits for the writ with abundant fullness, and the court should not have gone beyond' limiting plaintiff to the case set out in the affidavits, in case he failed to give further particulars.